Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-7, 9-17, 19-28 are pending.
Applicant’s amendment filed 25 February 2022 overcome the previous rejections under 35 U.S.C. 101 and 112.
  					Priority
Applicant’s claim priority benefit of U.S. Provisional Patent application No. 62/310,742 filed 20 March 2016 for the limitation of “contextually identical multimedia content elements” is acknowledged. Since none of the partial parent applications discuss this feature, the instant application is being examined as entitled only to the filing date of 20 March 2016 of its provisional application 62/310742.
Allowable Subject Matter
Claims 1-7, 9-17, 19-28 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s arguments regarding the automatic removal of contextually identical multimedia content from a storage filed 25 February 2022 with respect to the claims as amended have been fully considered and found persuasive. 

However the prior art of record in the prosecution history of the instant application and its partial parent applications does not disclose or make obvious the amended features of automatically removing non-selected contextually identical multimedia content elements in combination with all the limitations recited in independent claims 1, 10, 11 as amended. The dependent claims being further limiting and definite are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        12 March 2022